Double Patenting
1. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 8,107,813. This is a statutory double patenting rejection.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Page 3
2.    Claim 8 is rejected under 35 U.S.C. 102(b) as being anticipated by Akira et al. (European Patent Application EP 1657953).
Regarding claim 8, Akira (abstract; paragraphs 38-100; figures 1, 5-8) discloses a telecommunications module comprising an optical wavelength division multiplexer/demultiplexer (lxK WSS 11-1) configured to demultiplex a first optical signal input (transmission path #1) into the telecommunications module into a plurality of different wavelengths (kl to kn; see col. 15, lines 28-36), a fiber optic splitter (lxK WSS 11-2) configured to split a second optical signal (transmission path #2) input into the telecommunication module into a plurality of optical signals, and a plurality of optical add/drop filters (multiplexers 12-1 to 12-K), each of the optical add/drop filters configured to combine one of the optical signals that has been split by the fiber optic splitter and one of the wavelengths that has been demultiplexed by the optical wavelength division multiplexer/demultiplexer (col. 15, lines 36-50) into a combination output signal that is output from the telecommunications module (optical cross connect apparatus).
3.    Claim 8 is rejected under 35 U.S.C. 102(b) as being anticipated by Bentivoglio et al. (PCT WO 00/41430).
Regarding claim 8, Bentivoglio (abstract; page 13, line 7 - page 16, line 11; figure 2) discloses a telecommunications module comprising an optical wavelength division multiplexer/demultiplexer (220) configured to demultiplex a first optical signal input (112) into the telecommunications module into a plurality of different wavelengths (kl, k2), a fiber optic splitter (222) configured to split a second optical signal (114) input into the telecommunication module into a plurality of optical signals (XI, X2), and a plurality of optical add/drop filters (400, 400’), each of the optical add/drop filters configured to combine one of the optical signals that has been split by the fiber optic splitter and one of the wavelengths that has been demultiplexed by the optical wavelength division multiplexer/demultiplexer into a combination output signal that is output from the telecommunications module (see output fibers 116 and 118).
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
4. Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953), as described in claim 1.
Regarding claim 9, Akira discloses all the claimed limitations except that the fiber optic splitter is a 1x8 splitter, the optical wavelength division multiplexer/demultiplexer is an 8-channel multiplexer/demultiplexer, and the plurality of optical add/drop filters includes eight optical add/drop filters. However, such modifications would depend on the size of the specific application and are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use appropriate equipments for the purpose of accomplishing a desired application.
Page 5
Regarding claim 10, Akira discloses all the claimed limitations except that the module is configured to be slidably inserted into a telecommunications chassis and interlock with the chassis with a snap-fit. However, snap-fit modifications are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement snap-fit applications for the purpose of simplifying installation and deinstallation.
Regarding claim 11, Akira discloses all the claimed limitations except for cable splice elements for splicing cables extending between the optical wavelength division multiplexer/demultiplexer and the optical add/drop filters and cables extending between the fiber optic splitter and the optical add/drop filters. However, cable splice elements and their intended use are well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to provide cable splice elements for the purpose of splicing needed cables within the module.
Regarding claim 12, Akira discloses all the claimed limitations except that the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter, and the optical add/drop filters are removably mounted within the housing, the telecommunications module further comprising a removable cover to obtain access to the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter and the optical add/drop filters. However, removable mounting with access cover is well within the knowledge of one skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art to implement removable mounting with access cover application for the purpose of simplifying installation and deinstallation.
Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/27/21